NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant's election with traverse of Group I and Species B in the response filed 4 NOV 2021.  The traversal is on the grounds that the claims are not properly restrictable and there is no undue burden on the patent office.  
Applicants have failed to show that a search is the only criteria for determining a  burden for the examiner.  Nevertheless, it should be noted that the search for and examination, including consideration of and responses to arguments, of multiple inventions in the same application creates a significant burden on the examiner.  The examination of the elected claims proved to be a time-consuming burden itself.

Applicant reaches the premature conclusion that a serious burden does not exist but provides no convincing showing or evidence to support such a conclusion.  Clearly, consideration of additional claims drawn to multiple species and distinct groups of 
	Nonetheless, Applicant apparently feels the restriction requirement is a gross injustice.  If this feeling lingers, the examiner urges Applicant to petition for relief pursuant to 37 CFR 1.44 since the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 6, 12, 15, 17, 18 (claim 18 is also effectively withdrawn by virtue of its dependency from nonelected claim 17), and 23-31 are withdrawn from consideration, with traverse.  Claims 1-5, 7-11, 13, 14, 16, and 19-22 are elected and examined in the merits. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement.
Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
the different views (such as the multiple views appearing in Figures 1, 3, 10, 14, and 15) are not numbered separately in consecutive Arabic numerals in the order in which they appear on the drawing sheets (37 CFR 1.84(u)).
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification will require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	the abstract appears to be too long:  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.
b.	the recitation of "The invention relates to" is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether 

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 13, 14, 16, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5588745) in view of Campbell et al. (US 6935541 B1).
Tanaka et al. discloses a device for producing bone cement paste comprising a cartridge 100 with a cylindrical interior chamber for mixing components, whereby the cylindrical interior chamber of the cartridge is closed at 117 on a front side up to a delivery opening 145 for expelling the bone cement paste from the cylindrical interior chamber, a delivery plunger 106 or 106, 118 which is arranged in the cylindrical interior chamber of the cartridge and which is supported in a linearly movable manner in a direction of the delivery opening; cement powder 102 which is arranged in the cylindrical interior chamber of the cartridge between the delivery opening 145 and the delivery plunger 106; a monomer receptacle (the portion of 100 up to 101) with an interior chamber in which a monomer liquid container 116 containing the monomer liquid is contained, whereby in the monomer receptacle a conveying plunger 109 is arranged that is movable in the longitudinal direction of the monomer receptacle; a connection 110, 112-114 which connects the interior chamber of the monomer receptacle and the cylindrical interior chamber of the cartridge 100 which is permeable to the monomer liquid but impermeable to the cement powder, whereby the monomer liquid container 116 is arranged between the conveying plunger 109 and the connection.  
Tanaka et al. discloses that the cartridge can be loaded into a dispensing gun but does not disclose the compressed gas connection.  Campbell et al. discloses a 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided Tanaka et al. with the a compressed gas connection arrangement of Campbell et al. for the purposes of facilitating a controllable pressurized discharge of a viscous substance contained in a cartridge via pressurized gas to thereby discharge the viscous substances at a desired dispensing rate instead of dispensing via a manual discharge (col. 2, lines 5-16 and lines 47-63; col. 5, lines 52-64).
Tanaka et al. as modified by Campbell et al. discloses:
Claim 2:  the conveying plunger 109 would be adapted to be pressed with a gas pressure from 44 (instead of a manually applied pressure) that is guided via the compressed gas connection 50 into the interior chamber 24 in the direction of the connection, and the monomer liquid container 116 is adapted to be opened by the movement of the conveying plunger 109 and the monomer liquid from the interior chamber of the monomer receptacle is adapted to be pressed through the connection 110, 112-114 into the interior chamber of the cartridge 100.



Claim 4:  wherein the connection 110, 112-114 comprises at least one passage inside the delivery plunger 106 (between 113 and 114) whereby the at least one passage is permeable with regard to the monomer liquid and gases, and is impermeable with regard to the cement powder, and the surface of the delivery plunger 106 is impermeable with regard to the cement powder.

Claim 5:  wherein the monomer liquid container 116, containing the monomer liquid, is arranged between the conveying plunger 109 and the delivery plunger 106.

Claim 7:  wherein the device has a compressed gas cartridge 44 which is connected or adapted to be connect in a pressure-tight manner to the compressed gas connection, whereby the compressed gas cartridge is a CO2 cartridge (col. 2, lines 50-52).

Claim 8:  wherein the compressed gas connection comprises a valve 49.

Claim 9:  the device further has a container 48 for a compressed gas cartridge 44, whereby a compressed gas cartridge 44 inserted into the container 48 is adapted to be opened in the device by a movement of the compressed gas cartridge 44 against the 

Claim 10:  wherein a discharge valve 49 is located in the compressed gas connection or in the compressed gas line.

Claim 13:  wherein an additive 105 conducting the monomer liquid is distributed in the cement powder.

Claim 14:  wherein the cylindrical interior chamber of the cartridge 100 and the interior chamber of the monomer receptacle form a shared cylindrical interior chamber and align with each other, so that the delivery plunger 106 is adapted to be driven forward with the conveying plunger 109 in the cylindrical interior chamber of the cartridge 100 and the delivery plunger 106 adapted to be pressed into the cylindrical interior chamber of the cartridge 100.

Claim 16:  wherein on the compressed gas connection or in the compressed gas line a closed overpressure valve 84 is arranged which is adapted to open the compressed gas connection or the compressed gas line to the environment when a threshold pressure is exceeded.
Claim 19:  wherein a rear side of the cartridge 100 is connected with a front side of the monomer receptacle at 101 such that the cylindrical interior chamber of the cartridge 100 aligns with the interior chamber of the monomer receptacle.

Claim 20:  wherein a ventilation opening 49 is provided in the compressed gas connection or in the monomer receptacle, whereby the ventilation opening 49 is adapted to be closed through a movement of the compressed gas connection (movement of 54) or through a movement of a container for a compressed gas cartridge.

Claim 21:  wherein, on a front side of the delivery plunger 106 facing towards the delivery opening 145, a hollow cylinder 103 is arranged, whereby the hollow cylinder is open on its front side facing towards the delivery opening and the hollow cylinder extends from the front side of the delivery plunger at least 3 mm into the cylindrical interior chamber of the cartridge 100.

Claim 22:  wherein the cement powder rests against the full surface of the front side of the delivery plunger at 118.

Claim 23:  wherein the cement powder completely fills out the cylindrical interior chamber of the cartridge 100 between the closed front side 117 and the delivery plunger 106, 118.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





6 January 2022